Title: Figured some of you might get a kick out of this deposition and couldn't think of a better place to post it [pdf]
Question:
Answer #1: Oh man I lost it when the transcript noted he was screaming and shouting so loud that the attorney in the other room pops in to ask them to quiet down and Pree without missing a beat tells him to **** off

What a horrible guyAnswer #2: Aperitif:

&gt;Q Mr. Pree, do you understand that there is a judgment in excess of a hundred thousand
dollars pending against Pickle Pro, LLC?

&gt;A Maybe.

&gt;Q You're the sole managing member, you testified to, and --

&gt;A Do you agree that you're a violent criminal that has committed multiple felonies?

&gt;Q Mr. Pree.

&gt;A Mr. Fucking Yormak.

&gt;Q Excuse me?

&gt;A Fuck you. (35:21-36:7).Answer #3: I now feel the burning need to know how this turned out. Did Mr Pree go to prison, or did he finally answer the questions?